Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 1 of 29

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 2 of 29

 

   

 

  

 

 

Syog jsnény re

 

jeuuapifiucs pun
ayoaied fijponeg

  
 

t
i

 

cA teeta seananeeien

 

 

 

 

 
z
91oz yeniny 1¢

Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 3 of 29

oMd
fejuspyues pue ayeaud ApS OTT susewo

‘etS CPOE P 1264 Uo lUNpureEy
auBynog qiqeH 40 490 Eos ¥ 146+ uo JauUar aslEg OU HIOD 0} ayeyisay
JOU op aseayd ‘VOT RUONT JayNy Jo UORZayLEp Aue saynbat nod jy

“s90UBISUMONA

puy sjouy asa] ul sa8uayo 4q pajoudey aq pynoa Waray syuetec683
ZUPUNIOG ANO you) AATYSTY 3M ‘WouaFeuEU s sUsBUIQ YILA possnasip
SOOUUISUINDAL pre S98] atl] WO peseq paxedaad useq sey jlodaz sty,

“7 kt1puaddy ul yno Jos aie yo quauasedua
Ino Jo adoas ayy 0} UONEA. UT StoTTELW }BUOT pps 07 UOQUS}E nod MEAP aM

‘WOISSTUMad UaqqIMm ssaidxa s omg MouIM UoRed

Jaye Aue oj Jaed uo apoum ul patdod 10 a[qu[lear apeur oq jou ysnul

oda siqy, ‘(asenauio Jo ‘(eouad dat suipnpoul 410} ouaIOD UE Tate)
Josey padser ut Wey 0} Auqisuodsas ou ydovoe om yeUy syuatdiaas

TONS O} ABIL BPeUL STE Paptaocad saosyape jeucissazoid Jato pur [RAAT
sOupsEUIC O} AjaT UA Ss} Ul B[qE[leaR speul aq Avuu Jrodaa sity Jo Adoa

‘nosed tayyo Aun Aq wodn payat aq Jou plnoys pue asn INO 10] ATayos
papusqut sy “Stow aune be payep Joyal JUsWededus Ino Jo Sule] oT
TIA douepo9o8 UL pamdaad Jaded ayy pus paunopiad uaaq sey yom Ing

*(, MLL, POMaweay spakpuwig sunjsoday pepueuly

feUoyEUIeW] oy JopuN “(,URWIC,,) WELICG Jo ayeEYNg at} UL AUeduOD
ayy Aq (,40ef0rg,, 3th)) xa;Tuleo Wisin pup [BHYUSpIsed paywigajul we
jo vormiadae oy) pus quourdopaap a1] YIM WOTeUUOD Uy (,AuBduog,,
at} do * ouizew,,} OTT eurgewug Aq pauieygo (51487 weforg,,

aly) syYsi ato puw jangynsn v jo puewyear Furyunoooe syepdoadde

ay} Suepreuce so asodind aty 107 A[ojos pouedoid usaq sey jaodar sity,

aaryjou yueLodwy

 

Aressojey | seoipuaddy | s]ua}u0D

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 4 of 29

€ Md
O77 SuLBELIO

Sho isniny Le jeljuepyuoo pug ayeayd Ajjo[4S

 

TOLIOS-qN1s IT] FO aT SY} UO OHO
— JOPLATp woyjoas Aue wo Susy syuojucs oy WoL

TO2as-qns 10 woyoes

aly Jo apsf sty] wo yor ~ aded spuaqwoD sty) wWoLy
leq Lorestan Jspuay

OY} Ut OT}F] Wopoas sq] UO yYO — oted Lav wiry
Guuntof {pd uz)

laa.ta8-UO JAOdat S14] BIDEUIDU OF,

 

 

 

ik AXBSSO[)
ge uoyeutropuy Arequounarddns issav0rd 3g adoog ST
Sa sannpe aay
ro (érjugy iidact ata) spysry sooforg ayy Joy JwoUTIEAN FuyjuNoDy ey

Dene e ALGER DLA LANE ERECTED SERA AERA EET ORT RE LEEDS EEA EEE LEATHER OREO R REE ESE ELODIE LEE cing

ST HPa19 od) VOY 0} patissy serwys otf} 10} JuoUTJeaT} ZupUNADDY aP
to Aagdur05 ayy 0} voy Naas sip jo amyeu ou Surepisucy cy
Paco sisi we dant aos ;
Bene ei ; wisn eg pe saogdunese fos eeceueneees 3

9 adoas pur punolprg te
prveoeseennnntsnnsentniennnnenenen aerate houminssanaae °° $]yUuajyU0)

 

Aessojp | seo|puaddiy | syue}uog

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 5 of 29

F
gLozienSny Le

‘aAnye (1) JaPUN paplodad ‘panssy saTeYs SY} JO Snpes [RULWION ot} PUB
syqsry olor oy} JO anyea By OY] WaAMJO DUaIAYIp ayy AOJ oAdasar
zayzo /uinward azeys uy ssvaudU] Ue (1) PUB patiss] saLeYs Oty

Jo anqea [eururou oy} Joy yerpduo axeys Jo asearoUT We (1) Jo pasoduroa
aq 0} Aynbs uy asvooUuy ot yoodxe p[NOM am “UoLBULTBLOD yoda

0} wafqns ng ‘papiozal aq Pinoys asvarour yous Aum Aynba ur soul]
YorgMa oO} aqiosead Jou sap SYg] ‘pRdull youtsje]s SULOSUT OT TEM
‘at — Aye ul osvesul Surpucdsasioo Joop B aspudooax puv anjpea
wey 18 syy3ny peforg oy] eanseaut peys AueduroD ayy ‘Apurpro0y

susdurag ayy 07 syusny palorg 9y7 JO VOU

Aq cotstaaid at} doy osURYOXa UE YOU OF SAVYS ATSSE [| Auedwog
oY} IVY) siseq oY] UO ‘ToTusuBy JusUAed paseq-aTeys pajyes
-Aymba z Sy Al Ue Jo WoruYyap 9uy Joour oy svaddy yuotAdUBITY OY,

esryiry yoaloug
ay} tof abupyoxe un (,figug ypaig, Gupyzunosop ayy) VOU OF panss}
saupys ay) wof Aundwuon ay} fig puewyna.4g Buyunovon ay} St OU,

‘URUIQ JO JWOMIMAGADD af} Wo JuBIsT B YsnorY} popracad

Waaq Jou aaRy syysny oalorg ayy ‘a°t — Ayoudes yeuossed syy wl PUPOR
sf Aysoleyy sty ‘os ZujOp ur yey} pawunsse s] 7 ‘| suoIsNjOXe adoos puz
suoyduinsse Aay,,  uoKag ul peupyno sy ‘AueduioD 94703 (YOU
ySnoxyy) Ajsofepy sty Aq paynqyuos usaq savy sHspy oalord AGL
“sian paforg,, 94} ured — Apaatjaay[oa parepisoo aq prnoys

¥q ay} pur YO 9q} Yo tapun Augdurog oy3 03 poyuRAd syysT oq,

+

chupduog
at 07 paplnaud usaq SPY YT UST _AFUOS aif fo aunzou ayy st UAL

‘guOT sand Lax SULMOT[O}] IT] stappswos zaded sity,

sisdyeuy Jo svat AoW

yequepyuc. pup ayedud Ayo

oMd

“pspacaal sp yesse Aue WoT

ye yUMOWR ay] yxRdUIT 10 ‘yosse UE asTugoaa 0} Auvdurog
ay Jo APTIGe OY] OPISeI prtios suCAdummsse Uy aTauys

yons ur oj0u aA 'PayspAaa oq 0} aabat og [M4 pue Apdde
Ja8uo] ou ypeys radud spy ur pouypno yuoUREds JuyUNODTE
at{] USIP ‘PITA Jou sae sO_dunsse ase] JU9TKS OF OY,

ZZ YAO Sl wUsrar joafoag ayy JO aNTwBA ALYY yey pues o_qBra
Ayepueuy pue Ayeyorsuuoa st joaforg ay} Fey] MOIA SyusasUUBUL
apnpu suoydunsse Aoy Yous OM, “payyIad Jou aaRy or

yey] € woLsag Ul peuypne se Juaweseueut Aq popyAoad suondumsse
kay Jo TC WUNU v UO paseq usaq sey s[sdjeuR SuyjUNOIIG sTyL,

‘oaforg aug Jo ATIqRIA OJ BULAN By} O} Payee WSL Jo uawMaye Ue
aq Apquuleaut [JIM azayy ‘Joaforg Yj Jo e8eys Ajies JuaTIM BYy WeAT)

suordumssy juauraseueul Jay]

'( JUOWORUBITY,,

ayy) (, 4380 ei SIEL,) UeWIC JO Ja[RI ayy ‘preg WIG sooqEg UvIRS
Aysaleyy Sty jo sjosse jeuosied oy} sedetreur oym ‘C.¥OU,,) SEV
Jang [eoyY Fo BoC ayy 0] AueduroD ayy Ut sateys Jo aouENss] Oty
10} auBYOXo Ul sUTZEWIC oO} paplaoad usaq sey swysTy 30a fo1g 9s9%hL

"(¥q,, 807) JUoUTsaTae JusUdopeAgp B pur CV, AU) jusurea813e
jonaynsn & YSnosy papracid usaq savy syys{t sayy, “olorg
ay} 0} MONET Ur Syyshy qalorg oy YM poplaoad uaaq sey ausewg

OT] aujbeug

punoibprg

 

Agsso|9 | soolpuaddy | sjuajuog

(2 fo 1) fianununs aaynaaxg

AIGWLUNS BAWNOSXY |

|

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 6 of 29

g Md
ghog snbny Le JequepyHos pua ayeaud AS ST eujbewo

 

‘BOTY [19S 0} JUIN aq} JO suoTESLIOZazEa yosse ouo Aep
BAT OULa][E TeUEIOT 9Y} LO} BLO} Avy ot} SUTTINO am ‘EP UOTJOag UT +

“"BATY [8 OF WSL

9y] Jo syuaWas PlalayIp 10; eyersdoidde aq Aewr uoHEsrrodeyBo

yasse ualayyip ‘A[suIpIoooy "wary |[9S OF JUST 91} Jo suopjAod

JUBAaTAL JO UOTTMATUI PUL SNyBIs WarINo ay} syuase.ider Ajoyerdordde
SOUL VOLJEsTLIOSayBO Josse TOA Apsley plnoys yueuedeuryy +

‘Jooys souRled
s dundutog ayy ut (ULL? YI 9q 0} passe) anyBa apey sy} Te
pepzoaal aq 0} Jass¥ UL JO LONTUYep ay} Seow vary [JOS O}TYZALaqT, +
paty pag 0} 3 hty ayy fo quswuyppa.Ly
‘siseq [potwiooald @ UO Pos aq O} BINJONASRAZUT

Sil JO sjusuoduros [eNplAlpuy ay} syqeus jou op sjyspy yoaforg
au, ‘of ‘eutzeut ‘spor ‘Sutdeaspurl ‘ainjon.qsegui persuad

“BOTY QINOMSELPUT At] O} SAJB[OT FEI Gaz JOTLGTISTL Jo Surpying ayy opnput squat asayy, “voay amyanyseagay
jenune ayy Jo uonsod ¥ oj oyyaa AToaHoaTyo [Teys uauided osv9y STL ayy se taded s[qq} ul 0} parajor ‘sare Suyufeutal JaA0 syYSPY “HL
‘asuodxe HIeUlaqe}s sUIGIUy UE se JUOTUARd asea] jeluuE ue astudooar :
[reys Auedunoy o1y ‘ZT SyT Jo soydpourrd asvay Superede rapun + pur ‘sarjied pays 0} paseo] 10 of31 Ploy aoay se
g{seq [eotusoeld & Uo pos Jayye way} pue Ayedoad [erozautur0a
‘aseay Suyyeiedo ue juasaidal wary aInponaseIzUy Stl} TAO pur peyuaprsor sv padopaap aq uve JeYY seaIE JAA STYRTT
syysry oforg oy} wy? Jsa8sns pynom spy A[sulproooy ‘osesy VOMBUTT 0 Suyepor —Gaded syyy uy 0} powioyal se) RaTY TPES OTGTRT — *y

BSE palissepa ZUpad UL IpAseI pynom pur] Jo yojd v 19A0 osuaT e ey)

wooo daoRad UL SEY] Ol] [jas sILUyEpul Ue sey PUEl WeATD + ‘sua18 OMY BUEMOTTOS OUI

qaao Apeduron ayy Aq py syqpy eforg oyy siaprsuoo saded styy, +
‘WaT ditonsyseIUy] ayy Jo Jaadsar ul sseal BJO

QOUAISTXA OYJ 1S9F8ns pom SLY} — BOTY GANJONIyseIFL] BYy 9A0 Asn eG fig gag, Guyunoosn ay3} sry BRT

jo JUspr, & ym Aueduog ayy apracad oj avadde syysry josforg eyL, + pafoig ay} 4of undue) ay) fiq juauqwe.q Suyunoson ay} $1 DY AL

Daly airyonupspafuy ayy fo quauqo3.Ly stsA[Bur jo svd1e Ady

 

(2 fo z) fianunums aarnaaxy

 

Alessoig | seaipuaddy | sjuspu0g AIGWUUNS SANOOXE |

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 7 of 29

g
atog ysniny Le

‘ASUOIOUL [e}icos ateys Yaws IOj oneA
puy salvys Jo Jaquunu oy SosrTEUTUs ofed yxou BY TO aTqu} OUT, + (PUNT, 241)

PAULL é

 

"MO}SY PSUl}IO ST soseaTaUt

OMd
jeyVepyuoS pue ayeaud ANOS OT1aujbewg

puey yo Jord saajour alenbs UOYTW TB LAO SIYysTY Jooforg ayy
JO ‘C,JUSUIUTeA0D,, 8]) URIEO Jo eyeURy[Rg BY] JO PUOTUIAAND
Out BIA Wor Aq PUY; Ul MOLINETA]WOD ayy jsUTEse “YOY 0}

Aya]os soleus JO soUENSS! BUY YSRoIgy ‘“esvarout yeydeo yLINO] YT

pure fareys zed Ar'9€ YIN Jo anyva B ye ‘OND puy yOu 0} Ajajos
sa1eys MOU Jo adUBNSST af) YBNorYy] asBarOUT eyed Yses PIN Y “TW

"poyeyanioa Apuasye

st doqg sly; puelsiapun a ‘aaeys Jed 1°O YAO Jo ail[eA [BUTWIOU

ay} ye UsyELJapun aq [[BYys saseaTOUL [PTdyo OM4 BS9T{T, “(000%

eydes a1eys oUy Jo wo; Te Aspe aIN}ONAys Anoad Josie} Papua oyT, « 1947990} Qooforg 343 Foy Auedu1od UOHINIySUCd ot] SB EB

‘SpIRMIOYL Vays spurl oq [YS ssverour peydeo
PIG oty seoroym ‘poyayduios sr asvadout [eHdeo yo} ayy,

pue Grog Ang ¢ uo pateys|zaz pue Stoz Apne

TU poudis sem YQ 9] PUe PTOT JeqojE f UO palgys sem YO
ATL], PUR] SY} J9A0 TYR poR.yNsN sy] AUedUIOD 94} O} yuRIZ pur
VC ot] Jo 112d alo] |pBys POT “7G, eud) Waweerde jonynsn
2 (1) pure yoafory at) dopoaap oj Auedutod oy} 1oj ylomouted
ous tos [Peys YOM ‘CVC, 909) JuatusarZe Jueurdopeaap

8 (1) JusaIUaA0D oUt YIM UsIs “JuotosIdY sioppoysaryg

JUL JoO symawremnbas ayy yy. souvplooe Uy ‘[eys Auedarog aq],

‘AULCOIOD at] 07 JUSrY Jonygnsy sy} Jo WoLNqLyUos
OY} OLB 0] 4ap10 UT TWIsLinoy, Jo Atysturpy syy Aq poyuosordar

‘TUITIUTAACD BY] OF PU] aU Pallazsuely jy sey YOU -
yeqy

yeys yorYM) ws Adedurog slopwryueD poyepyosueD pue OTT
WRU "0D SIOPBAPWOD Peyepyosuog *WOr ‘OVIAO 0} saleys Mou
Jo aoUETSST OY] YBnOAY sasvaIoUE [ees Yseo puosas ple Is W

tuayeLopun aq eqs sdajs SuLMOoy[O} ay] Yetp] paarde sem Tt

AQoTAYM ‘Poagy VOTES ede Palisap SH BABTT]Oe O} JApPsO Ul SlOISaATT

Mau pur OVO WIM (,Juoulaolty siappoyareyg,, ayy) JuawooIse
siopjoyereys 8 OFT pareja Aueduioy ayy ‘Troz [udyosuo -

‘sway ATeyIoue [BuO ppe pus ‘eosds aay70

‘squawozede PUR s}9]BYs savlAles ‘s[oJOY [RUI [Leyes B pur soeds peor

‘(sjuatupiede pue SeypIA) SHUN [eIuapl[sa. JO WORON.SWOD OU] [te]
TA pus qasford onstino} pus [enuepisar payeigaqur uv st yooforg ayy, «

‘TRWC) UW paforg ayy ZuQessda pue Surumo ‘Surdopasp Jo sesodind

oy oy ( OVIAO,, eyjedoy) ‘ouy 1By Jo Aaummor ATerpisqns paumo
ATOM sy pue ‘vuy ourseurc Aq payerodzoour ABOUT sem SULBIIQ +

pueysisptin om ‘(11) Japun osvaroUr jeydeo YJANoy sy] OF WONRIUT - punorhpreg

 

( fo 1) adoas pun punoubyong
|

 

Aressoje) { seo|puaddy | g]UaUCD

edoos pue punaiByoeg 2

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 8 of 29

Z OMd
gioz ynGny pe feltrepyuoo pue syeayd Ayos 471 aujbewo

 

Surppoyaarys Jose} B asaTyoe O} Sloppoya.reys
YOvE OF PIMIqLyye sareys JO LOUIE oY ‘3jON
eee 4 Seo P

 
 
   

"UOYLIOPUR SasaXa TOTIENILA [PUTAS
uo pase wédé2 YAO JO WshL JOHNS] ayy JO eNpLA

8 patinsse say juOTIABeUE YY 'UOREN[EA JWapuadapuy ue ans
10 Posed aq [TEUS I Jey) SayEIs Jn ‘WONdiosqns s1U3 Toy POAIT]Nsy 94] JO VORA yuOD
ana Aue apyAoid Jou saop JUAWIARIZY STeppayaIyS OYE, - o&Sd‘89g - oSZ'899 “ PUPY Uy - osBazauy eRdEO YP

 

‘gaeys Jad age
WAG JO n[8A 8 Je UaYBapun oq [[eys vopdpasqus ysta
SI] quaWldAsy SIOpOYaTEYy oUF YPM aouepsooo8 UT Sar'gzg'oe oSz*gt. ooo'ses OSS TS - ‘yseo - asvasaur peydea pat

      

eta

 
  
 

      

ie Siu! ih 0: ir 4 =; ney nN AS tea
‘aang Jad FO WAG JO onyeA oooTe ooo ors - - oooooTs yseo - asealour peydva pus
[eUjOIOU o1[) 78 Uoye}FapUN Waaq Avy SUOTdHOEAnS YsEe ooo'ostt oon‘o08 ts o00'Ses ooo'Séé coo‘ood YSed - asvaWy [oye JSF

asayy uatrasIay srepjoyareys ay} WM souEplosow Ul ~OOO'OT 000002 . - o00'00d uoytsed Suyuedo

   

 

Phe PA ed SIE YS een) Bee CL Cy
SUOTATISYO ere ATT Mmm RL TUL COL) DOLLS a AUR OLCLOL

 

Ue eIOL o00 “VOR POE HG]

asvo.0UT [eTdvo YoRs AOpUN anyLA ApoYR PUL selEYS aUFBUIG JO Taquint OY] Jo AIEUIUIRS

 

(fo z) adoos pun punoubyovg

Aaessoiy | sao;pueddy | gyuayuon) adoos pue puncliyoeg Z

j

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 9 of 29

g

g-0z jsnBny Le penuapyuoo pue eyeayd AOL

OMd
OTT sujbewo

 

“(ATU Jiqeq Zurpunese
ayy) siysny yelorg aq] 20} JuUsuIRAI] ZuUNOATY sE-P uoqoag

pue (Aquy Wparg SuyUN0s8 aq)
YORI 0} pansst soreys ay] AO} JUaUTLAT] SuIUNOADY Se'h UoTSG-

‘fuedurocy
al} O} WOLNGLUCA 4 JO AINTEU ay] JUpTepysugD ‘th UOTIEg =—-

:suotjsanb Suyunoose Aay SULMOT[OF atl] episod Jaded oyy, +

plOMOWAY SY] ot Jepun Avedon
OUP] FO S]UAtWAyy]s [LIOULUL ayy UL WYsTy JanyNsy ay Jo WoHNG LAUD
aU] Joy SuUNGIG JO sISv BY} PULJsiopln O} Suppass ar" NOX «

soapoalqo 0%,

‘Ayaed pry 8 0} pyos ayy pyoyseay yous Joy (Aenuue
969 Aq pasvasour) JojoUl arenbs aad Sz yO Jo Junoure ue usp]
jo ALSIP, OY} OF JUsWAEd Jo ouO ¥v ayEUN TTBYS AuEdWOD ay,

‘palotg OY] 0} UOPETS1 UL SPURL UpeyIeD

poyuerg uesq savy OM sored pay] 04 svey Aso] OF 14TH aN,
pue <(,bary

[fog 9) WAN, at Sayeq sry) sasodind wispy 10} aq, yeUs
quaurdojaaap 343 Jo aounped ay) pue sasodind wspinoj-uowu oz

aq [eus Jusuidopaap ayy Jo 9%09 UMUIEXeW 8 YOM Jo “‘pue’y] ayy

Jo %O8 paaoxa Jou ][BYs Laudopaap ox] Jo ade.19A00 oY} BUY
papraoid ‘puv'y 941 Jo aed padopep Auy opp ppoyse. & 88 [jos
01 JYStt oy] puv pue'y oy) Jo wed Aue asy1yn 10 eseay] OF WYSE IL

‘oaforg JU ULTIM SAtIATOR [BIOTewICS
ayBLapUn O} Satjed paryy 0} saved! FUBIS OF YB OL,

Syoaforg ay} yo sosodmd oyy Joy puey ay} dopasp 0} yy a] OTL,

{(omy ayy Ueemjeq AoUedaldSIp Jo o880 Ul Yq 3t4

0} payeUTpIogns oq TTeYs YOTYM) OJ pasoyus Apayeredas aq [eqs
V1 803 ety popysord st yy Justuuteaeny oy} 9} (294 PNIMSH,,
ey) aaj Jorzynsn yenuue ue Aed yeys Auedurop oy ‘oduepoxe
uy ‘served oy} uaemjeq Juawaalde ua} {IM 0] joolqns o[qumauar
sivad OG Jo poled ¥ JO} pur] otf] JaA0 WYSE JNIgNSn

‘Burpnpuy ‘(,stysny paloig,
ay} oaforg aq} OF VOPEpSI Ul syYysu jo aduBl apm B YIM ‘SUT IpuCD
PUP sUIte} We}189 01 Jolqns ‘AueduIoD oy] soplAord YC SUL,

VC 31 Jo surrey A957

*

 

(& fo &) adooas pun punowbyong
|

 

Aeesojp | seorpueddy | s}uejuop

adoos pus punoiyseg ¢

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 10 of 29

 

8 oid
Slog yeniny Le jeljuepyuae pu ayeaud AouS QT] eubewo
‘Toe [dy 0¢ payep pure spanoaxy F10e “0s Tedy VHS,
poplpue Jusweaizy slap[oyeiryg ay] JO UOlsToA paynooxo OY ‘HE "SUOTIE[NITeD

pure ‘Stoz Aine z patep HOW Wi wopenstsay
yuswaasy PLUSH, Papyue Juawesasy pNNSy oy,

iplad daqoyoO Z poyep pur ayep ppeiga leu Vda
auiseud,, Pape jueweasy wourdopasg ay,‘
ISBT JO JAqQUITL & UE SUPPULs1apUnL
INO WiULfLOd OF JUaUTEZEUEUT YM suOssnosTp jusNbasqns pure
sjuaumoop Ao] SuLMOT[OY ay} WO pased sum sTsAjeuL SUPUNOAOE IC)

‘yuaumaseurul Aq papraoid wiéz YAO

Jo aTTeA Aiey JONLANsE] oy seLINsse Joded sity ‘eysoddo poyou sy
"Juomedezusa siyy jo adoas sy] opisyno sy syysny joaforg ay} 0} TOnE[Er
Uy UayeLOpUN sUOPEN|LA [BUIA]Xa ay} WO ATeTUALAWLOD TO MoTAat AUY

‘poforg a1 jo suoreardeyy

Jo sywaurormbas Aroywypngor pue ‘edoy xe} yons Auw unwed
Ajaqeaedas nod pueuruovas pynom a ‘alorg et} JO suorpeay dur
Aroyepnsar pur ‘peda xv} ay} Jepystia9 jou seop Fa ded sty,

suoisnypoxe adoog

‘yeas JUsUTTaACT

BJO dUUBISqNs Jy} oABY Jou ssop AuRdUIOD 94} OF syspy paforg

aty JO WORMA;WWOD au] ‘sisted SII UC ‘Jalo1g ay} Jo yuatudopeaap
aU} 10} posn aq pue’] oy] JEU] UOLTpUOS Uo puy ‘AuuduIOD

ayy 0} YOu Aq syysry joalorg ayy Jo WOR NETO SY} aFeI[LOB}

0} URUIC) JO UISHROT, JO A1ISTUTIA] Aj 0} FT porraysuey OM ‘sale,
sty Aq poumo ApsnotAard se pur’ ayy, ‘uaurmescy oy] Jo FEYed
WO Jou Jou soup pur AwaleyAy SEE JO sjassu [Buosiad atj] sazeuRU YOU

40 sordopopoyjeu ‘saqovoidde warjentea ase} Jo ssouaqelidordde
ay} pamaiaal jou aaey am a}soddo pajou sy sy pue stuRyouTy
‘'g0UeUy ‘santased ‘8]800 JO SayqeLles Jatayyp OYL Sulpaeses

apeul suoljdumises Wo soled pur ‘gayaadsied sjundiopaed yoyret

B WO] SyUZTY yaforg ay} JO anypea JoyIwUT ay} Stapysuos yovordds
SIT, ‘SUyshy Waforg oy} OF oN]eA [URpIsed & pardde savy stioyenpes
asay} pileysiapun aA4 ‘STARS puke TTL 'ZL0 Aq paurtopiod sucpenyea
juapuadopul [eUIO}Xa 9a] UO paseq ‘ude YAO st ast

poafory oy) JO NRA Lye] aT] JU} PAUpUTayep SARK quaweseuey]

-Auedurog ayy 1oy syyousd pAIOUONE OFBAOUS YIM “HY
pur {o/quIa ATTeroueuy pus Ajjeporowutos ‘Yeoyuypay sf “f

soaforg 9Y4 UT Mays JY] Jo s] JuaueseueUT
‘saaforg OY} Jf UsyBLIOpUN soTpNys ApI[IqIsBay SNOLBA at] UO Paseg

“papi009.1

st yossu Aue YOM ye JWNOUTE OY JO ‘Jassu UE asTudo0oe.1

0} Auudurog oy jo AIR eYL PPUISeA poo suondunssE
UL aduvya Yons AUB FOU BM *Pal{STABL 3g OF aatnbod [TL
pur 41dde raSu0] ou Teys Jaded syuy uy pouyp no JUSS
SUTUNOIe IY] WOT] PIES JOU are sjwawispnf pouleseuEUL
{suondumsse Mojo oq) Jus} 9Y] OL ‘quauredemen Aq
paproad usaq savy yey) suondumsse Mojoq O19 UC pased
usaq say sTss4peuE TupUNOIE SIYT, “yooforg AY1 JO AYYLQetTA
aH ay] 04 poupENE AST Jo JUST UB aq A[QeETBAUL
YIM a10y2 y0f0rg 9Y} Jo aFuIs Aprwa Hasan OT UsATH

+

suondumsse £93]

 

Aressolcy | sasipucddy | spuajuog

suoisnjaxa adoos pup suoyudumssp fiayy

suo|snioxe adoos pus suoyduinsse Aey ¢

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 11 of 29

OM
OF
Shoz yenBny ¢¢ feyuepyuos pus ayzayd Aj9/4S OT) aupbawo

sisfijpun Guyyunosy

gyefjeus Bujjunosoy

 

fuessop | seoipuaddy | sluaiuTg

 

 
ib

Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 12 of 29

$10z isnBny Le

DM
peyuspyuoe pues oyeayid Apouns Ory auBewo

 

Oy se OF PSTisp4IT sae SST oso, uouNead suuTGIse

Tey] Suissasse jo sasod. iid Syl Joy Totjeso] ps.opisues

aq pays Va Oi Pur VN 9 yiod Tepun AMEAHIOD oT

Oy Paws SIRT oq Tey SBS Ty “SAOGE OMI UO paseg
*SHOSeAaL [ela Aq UsAlip Bufaq 07 pasoddo se ‘seyjLoyne
JUBASTAI St) IYI S}OBTUOS asaty] FO WOTwaSiBal ot} TPM
poyeosse syuowormbe aatersupwupy pue peinpasord TIM

Apdwoo 0] st (YC aq PUe VO at} Zursq) puey oy) WIM peyeroosse

STS Gy] 0} VOTEAI UT JUSUTaAOy ayy] AIM S]ustude.tde
ayeindes om] oyur parzayue Auedwieg ayy AqM wosedl Ajo ayy, -

‘yotja30] patepisuoo pues pessnos[p sdem]e aa PUB]
AY] YI poyeraosse sqySeA ay [Py ‘passnosip duraq syydi Jo sys
oyeredes OM] B41] SEM JUIWIUTAAGH at] Jo you pue Aueduiop

ay} Waamjaq suoqEodau pus suotssnosip ayy duLmnp yulod ouyy -

"Yq 91g Japan Auedures ary 0} payers syqaLt Jo sq] (BABU,
WOU PUR) sAlsuagarduicd B sapTAold Wel ayy SealoUM (YN 94} UL
paUYyop JOU a1e s]YsM JoUyNsn ay) YE ayy Japan papraoid syysyr
SY} Node spleyep dAIsus] xa apRpUy oO} wadde Jou ssop WO IUL -
PUB Lalo YoRa Jo uoHePduayUOO UT! OFU] potejue
o10M pus joafoid auras ay} 0} oFa[o1 TOG YA sy PUR WN eyy, -
isayjred aures ou} Aq O]UY patequa yjod ore Yq oy pure yn eu -
‘Treaaad ypeys Yq at ‘Vd ay pue ya ai
waa jaq JOFU09 JO esRO UT “VC stp) Jo Led [RTdayUT Ue SI yey, -
BUPMOT[O} FU} SIOU OM “PzUsar sity} WLM»
“Yq 9} pure Yq oy ‘syusuraee oyeredas omy WSnoryy AuEdmog
94] O] paywels Used aay syysis Jo Jaquinu vB “% woTpag UT pauljjne sy «
gdayjedo} pareprsuos aq ya oy Aq popuEad
STYSET cae oy) puy WO 9 Aq payuusd sys ayy prongs (F
gyUSTUTEIAAND

ayy 4q Jo Apoedes peuosied sty ul Aysafeyy ster Aq peynqytyuco
uaad aaog? (1) pun PelapIsud) syYysEr JUBA POI Oyj eARE (@
gtatyjedo} parapisuos aq Yq ayy Aq payunsd
SYST Tayo aul puy vo ayy Aq payuels syyde ayy pmmeys = {7
ssucTsonh SupmMoroy
aly dapistoo 0} Aressa0au SI} ‘s}uetiees8e snopes sso1oe peaids
APATPoTa are poforg ayy TOF suogedyqo pus syysu Ay oy] UAT «

1MOWIEZeUeUL LIOG PUbSepUnN OsyE AAA + Hopoes sty jo asodang

 

(z fo £) fiundutop ay} 0} U07N|GLUOD ay] fo anjou ay} Hutsapisuog

 

Arvesso[g | saajpuaddy | sjusjuop

fueduiog
olf} Of UONNGLIWOD ay} jo auNjeU sly Hupap|suog p'p

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 13 of 29

 

zh Md
SLOz isniny -¢ felepyuos pure speaud AnoWg O17 au/BeWD
a funduiay ayy 0}

uo dunsse SI} wo pasEq
By SUOTIas SULMO|fO} Vt] Ul UayPyapun sis{[ete SUpUNGIOE aT],

sRUWATLGF

Aq ponqpaaes wsay oANY (yd OT puY V7 ol Gog qsnoay
SST Waar] OUy Jey stwoddE Tf ong e Si Wo poseE

“Vou! 0} Aueduios ayy} Aq sereys JO aOUWENSST otf]

yousede You Aq WOLNGE WO B sLIeISCNs Ul ayNIYsUOD “USWIETAACL)
aU} UM syuouioa#e Jo UolNsaxe 9yy [sno Auvduey 3 01
payers yaqr? ‘ss sjooforg ayy Jey sweedde yt ‘sisuq aAogeE ay UC

+

Poy fig pury-ui-quaufind ps} fupdiuog ay 0} syyiny jonafnsy ays
fo qup.6 ay} joyT saab pup sabpaymouyan dayzunf funduog ayy

‘puny Gurpsixg

ay) ano sz. aarsuayxa flupdiuog ay} squn4B yorum (,juauaauby
ponufnsy), ayy) Juauianoyy ayy ym Juauiaa.op up Dia fluodwuoy
ayy 01 WY fig paplaoud Gurag st puny Bunjsixy ay} 1DYyI seauGo pud
sabpajnouyon fiqasay flundwo ayy, *6, | queussidy uopdyosgng
Vou :C HOEY Jo prud sv) juswsarsy srappoysseyg ou} UL

PIpnpUT osnep FUMOT] op YPM pousiye aq 07 sreadde aaoge oy,

‘Auadurog ay} 07 sTsHY yoolorg at Jo woHndiyIC69

at aye} IOvy 0} Jepro uy ‘usEMOY, Jo AYstULAL ey Aq poyuesaidar
*WWOUTMIGAOL) O1]} 0] PUL] aU]. PAMleysuer] IsIy SEY YOU -
Syou Aq patimo AT RUISHO SEM pUBT ey -
:JeY] PUL}sIIpPUA aM “GB WOTOag UL peutpyNo sy

"JUSUEWIAAND) O14] JO J]/EYAq

Uo Joe JOU Soop pus Aysaleyy STH JO slesse Teuossed ayy sadeueur
Vou ‘sttorduinsse oy au} Jopun payou sy "you ysnony Gpedeo
[euosiad sty ut Aysalepy stH Aq poynqiayjuos weaq aany s]ysny joaforg
AgaT]] JEU] Sf GIULISCNS VI] PUBISIEpPUN aM seatotM “pUsUUTEACL)
aq] pue Auedutop ay} Usamjeq paudis Juamesizu ue YsnoIyy
Aurdwiog ay} 0} payers are syysny joaforg sy} ‘poyou A[snoysaad sy

{UYUIO 20 yuAWMAAAOD ayy Aq 10 ApORdaa Teuossed spy uy
Aso fey ste Aq paigqpaTos use syTYUsTY Faforg Vy sAepy (%

(fo @) fiundutog ayy 0} UOINGLI}UOD ay} fo aunyzou ay} GBurtapisuogy

 

 

Aupdwue5

Alesso]5 | seoipueddy | sjuapu0g
| | Bij 0} UOTNGAUOD Guy Jo aunjeu ayE BUpEp|sUED by

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 14 of 29

a
gtoz ienBny Le

‘aan? (1) apUN paproaad SeIVYS aT] FO ON[RA [UULLOU
aly} pe syysny 7oofO1g oy JO oN[LA ATep at Ueemjed aoualayip
AU} JO} PUNODIV AATASI Jayjo /LUNTUATd oreYs Ul asvOIOUL UY ‘i

pur {10 WHO X saleys OSZ'Egg Suleq ‘SLE'99 WO ‘9° ‘pansst
SAIBT[S BU} FO NJLA [BULULOU uy 10} yeyideo arelys Jo asEATOUL UY = ‘f
:SuLMOT[Oy et] Jo pasoduros oq 03 Aymba wy asuasouy ayy yadxe
Pinos om “rorBULpoo yeday o] Joolgng ‘MEL [UBUIC JO TayyBUL B
st WOTTBIOTTE [enqox ayy, ‘Aus SuyMoIe sty} Aq payoedury aq pynoys
Aynba Jo syusuays yotyM Jnoqe aouepins Auw appsord jou saop SyAT

‘Aynba Ul eseaJOUl JoaITp B se papxose1 oq 0} JuaMATUBLTY
ou} Jo AQUA Tpaap at sazndad gydl ‘eaoqe pauline sy

JE}jUSpyueo pue eyeald ANOS

moy fiupdwon pup syay uaanryag woloD.aquy

"widZe HINO
ye patnsvaur Ayqeypas oq uvo syyany yooforg oY] Jo anpes Ayepayy “Ht

pue fueyepepun syodaz woReNyeA
Ayxed pity] Aq, psouapisa se — parnseaur Apqelfor aq Wea
Subdurog ayy Aq paptaoid siysny yooforg ayy Jo anypea NERO} ‘Lt
isaumnsse zaded sty pajou Ajsnotadrd sy

*pUdUiT FUSIONS TaIOTuT

OX WIM TT — ATMS Ui ssea19T Falpusase.Ltoo yootp

Possoaal pue SnjeNr sey Fe STS Jooporg Sys satisesuT
eqs AWedoRO; oti “OF Bed Z Ga YM SOU PL0008 UE

*

@ Sua Jo adoos o7y
UNpIM Sarog JuewesuRsry oy] Jo suoTTayduy Zupunesse Aay

oud

‘Juowad uel Ty au) 1oF
yueagyar aq 0} readde jou op yor ‘S ered & Seal Ul pompano ‘sya
Jo worjvaydde ou oy suorsnpoxe adoos ayroads ate aay] ajou AAA

‘suadurog ayy 0} syuspy jaaforg ays Jo you Aq uarstaord ayy

Joy aLUBYXS UL YOY 0] sorwYsS anisst [PIM AwEdUOD Bayi Uy S[seq oy
uo @ vied & SyAT depun pauysp sB WoysesuETy juoULded poseq-areys
papies-qmbe ue jo uoTWuyep oy} Joaut oF svadde quowaduerty ot],

O77 aulbewg

£@ SUA JO sdoos ayy opt jyey JuoesuBszy oY] s90q,

+ JusUIAeg pased-aiedg,, °3 Syg] Jo edoos ay UTM.
s[je} FUaUIOSUVATY Os JOU Jo LeyJaY suTULEJap Of Aay aq pynom I
‘Arp Tparg sty Ao} uaa] SULPUTNOIOe Btf] UTULAAEP OF Tepid UT
*(z} uoysanb saapysuce
Erp UOToag sBa1OYM ‘aaoge (T) Uorsenb suspisuos ty WORE shy],
EC An Wed, Supunoove
ayy) syysny jooforg oy] Jj yLauryeas] SupUNOSIE oY} STE (CZ
¢C Aug npaip,, Sarunosae aq)
VOU 0} poss sazeys ayy Joy JwouryeaT] SuUNOIIE OTT STIEGM
isuoysonb OM} FULMO}O] 3Y} tepisuiog OF Aessaoau

aq [IM 2 ‘Auedutog ay} 03 syysry yooforg ay) Jo You Aq UoRNGEAUOS
ay} loz JUOUIeAT] Burund oyeptdordde ayy aurartayep OF Lep1o Uy

{Pp pus 2'P suotoes jo ssodang

 

(fiaquy
yipaay Guryunosav ay1) WOU 0} panssi saanys ay} of yuaupyas} Buyunossy

 

Areas | seopueddy | suse

(Aug ypad
au]) YOu O} perias| seuzys oy} Jo} juawyees) Buyunoooy Z°y

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 15 of 29

¥k
soz isnbny Le

oMd

JehUepyuOS pue syeaud AONIS OT] eujbewa

 

“YC ay} Japan sjseq peauasard v uo pros

aq O} aItjonaysRgUy Spyy Jo syusuodiutoo [BAPIATPUT Jo Ploysay

BY} OFQLUS JOU Op sIysTYy Joalorg oy} ‘vary [Tag 07 STA Uy

ayYUN ‘oy ‘eupeur ‘speor Bupdeospuyy ‘aanjonaysezyut pesouss

JO SUrpying sty SpnpOUt sIYSL1 aso], *,, BOTY AINDIEYSEYGL,
AY} $4 0} Palsajar ‘Vare VY] JO Jser YL asAO SIWSTYHL

pue
{pUL'] ol JO %OE pasoxa JOUTIMO PoTY []9g 0} TYSHT sty WII
pauyeyuos syupIdjoo] SUIpTIng sy, (Bary [Jeg OF AH, 9D
SE 0} Pallajar oq [[Bys svare esau, ‘Apradoad [etyuaprsad jo asva
att Ut pred yoRQ JO JUoT B ot ~ Ajradoad Jey] YA payepoosse
Ayeoywads spunosd Aue ose yng Jurad Joos Furpying ayy ysnl
JOU apnyport TIM seers YoRsg ‘sorjaed paryy OF paseay 10 api ploy
aay SE sisuq [easel B Wo pros uayy pue Aradoad jeproururda

pur yeljuopisal sv padopaasp oq Wed Jey] svatE AOAC SyyATY

sa~OZSjed ULBUT OM] OFU SLUBTY waforg osayy

jo UOTBOLIssED ay] sysossis Yq oq} Jo S pue pb sestlep jo MatAad

¥ ‘su3ry qoferg esau] Jo ainjeu ety o] yaapusdep st puw'Ty at] TA
,{oTues, WIM AUvdulog ayy eplaow syysry poforg as0yy JOTET A

‘(syySny joolorg ‘9'}} slwamsease assay] YJOd JapuN syYsP sy asposaxe
Ajpeday wes Auedure| ay ery solpduay YOryM GueumaaAcg) auf}

pure Sueduiog a1] waemyoq pajndexa wasd aaey YQ sy pue Ya auL «

dsjuana Jspd fo ynsad
osb funduio ay? fig payjoaquod aatnosas p syyiry Joaftug ayi ady (D

TpomMseaul A[Gelfod 9d SHishy joalory Sty JO anywa/jB09 SYT URED (9
asuvduiey
OU] 0] MOY TIM syyaued STuIouoga aITyny Fer opquqoid y sy (q
Esyuaaa jsed jo ynsar
2 se Auedwoy ay} Aq payjorjuce aoinosar ¥ syysTy Paforg ay] ay (B
tparlapisuoo aq prroys suonsanb
SULMOT[OF 9Y} BLIO}LIO aAOGE 9qy Joow! OF s}Yysry Joolorg ayy AO «
o Ageia
paansaut aq Wea JLUY ON[RA JO J809 B SBT Jasse oY} pue AUS
aly} 0} MOL. [IM s]yauaq ofuouosa arn ayy JeyI aTqeqord spy Gay
Joays douP]E Oty UL paspUsoder gy Jasse uy, sammMbor PhP AD SHAT +
« Ayue
31} 0} Moy o} pajedxe arr syste SLUFOTODa aININy Yott WOT PUB
syuana Jsed Jo yNs902 B se AQUe aly Aq PayOTUOD so.IMOSo ¥,, SH JassE
uz sauyep + ered (,.10 SYA) yomowedy pengdasuo0D SYALIGL -

gjasst ue Jo UOTNAEp at] JaaUr STTSTY Jolorg VY} Oc {T

2789s goureq sAueduiog atp Ul pastugooas oq prnoys jesse
jo od4] ey ‘Jesse Ue Jo UoTTUgap oy] Joow syysry jooforg ay T (Ee

épayead] aq syyay yous pyroys
MOY “Joss Ue Jo LOTLUYep ay Jooul JOU Op syysty joaforg ay JI €z

gJesse ue Jo eLa}Io
UOPTUROIE SYAT PUL LoYTUTEp oyy joow syysry polorgapog (|

:palspisuoo aq prloys stotjsanb Surmoyoy ayy ‘syysny yalorg ouy Jo
ALQUY IGS] FY} 10j pUSUwAT] FUTUNGIo¥ 9y} SUTULI}ep 0] apo Ul «

woToes say jo ssoding

 

(fo 1)

(guy ngaq Buyunosvan ay}) syybry joaloug ay] 4ofyuauypasy Huyunosoy

 

Asessqig | seaipueddy | sjusjuog

(Aug
19q ay) SIYBIY efor ey) Joy JuBLU;ea BujunaooY ¢"p

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 16 of 29

 

GL OoMd
gpog ysniny te jeUSpyuOS pue ayeaud APOLWS 317] suBbewo
‘aAog# (1)

‘JeSSE SPO TOU BJO ONYeA
JpRL ayy ZUpURUISJOp oy UT erapsuoa Supmoy[oy ayy aqiiaseid sap
SY SAL TeUs ‘TasaMoY ojou ay, ‘STYSTA Jooforg ay} to} pouttoprad

SUOTUNEA [RUIa]XS BY] PamoqAad JOU aART] om ‘AAGQE PAU sy «
syybry joato.g ayy fo anjon srof ayy Of UOHD]ad Ul SUOTDLap}sUOd SUAT

SEARO AO
JOTWA BT Poypran 0 POMOIATT OW anu] OM JEN WOLCUMNSsE
[WouletvuEUT [eiMoMEpUNy EST SI], “WZZe BIO
OF STUNG pul PAisHOUT ApqETor oq UES SHSTy olory
Se Jo oujeA Ay oI Te popupuss sey MeWoTAUTUT

"SUOTU[UA PEAS] XO VSoY] JO UOpedepysuos Tay +

‘kueduro7) ayy 03 You Aq paynqeyuos s1ysny
polorg OY] JO aNTBA Sy] Ssasse 0} SION[BA TBUIETXe party AUEduUIOD auy,

*aaode (1)
Japun syuoUelNbad [oro ayy yOsU! JOU ssop BaTY saNonsseyay]

OUj WOAIS Bary [Jes 0} TUS at] Ao] peaepysuaa A[uo St BATOTNO Stuy, «
gpainspaw Mquyad aq sqybry yoeloug ayy fo anjoa/ysoa ay} uDD (0

*PAyLisA TT poMopaa.t
JOU SANT SM JEUy SisApHUE AMO WT parade woydumsse
TUOMISsAUNUT [B]watTEpUNy e EP SNTL, WIV [OS OF EANy OT
FoF MURAI OYy O71 MOTT TIM SIQotiog oparSESS SAT Tey
BUqord st i iw PUT opquyA A[[eppouTUTOS puL AepUTAY
“aq iseay ATeOrNpSyT sp hooforg oT oaaTaq TswaseATET
T(E WOsaS) Worhsds suO_imnsse oy] LOpin parou

BY “peforg oy) Jo o8eys Apa oy] uaars ware jeyUOWOZpHl e sf SIT, +

Japun syuewesNbas [o1}WO9 9Yf JOT JOU SBOP BaTY BINPLyseAUT
al} Waals BaTY [[PS 01 SHY Ot] Loy poreptsuoo ATO s] BLAIS +

dfiupdwey
ayz o} mopf jin s7ifouag oruouoda aungnf yoys ayqoqoud 7 sy (q

Sodus tunOLLO

DST Ul Poysas] og PNMoys sqey Palory Pons

fii ay SANpLASeaUy Oy) 1dAO [GAPS WIM ATBATIOD

dif OpiAosd Jou Op SGA Wooly OH Tipl IossTs PpAom

STULL ‘UOMs10sIp HOUT Te siseq [eoutavaTd % uO pug] sty} JO asodsip
04 JUST oty] vey “soASMOY ou saop AuRdutOD at] ange payau sy +

"ROLY BIMPUASeYU] OY] UO ‘oye “eULIeUL ‘speor “Fupdesspuey]
‘gInjoAseayUl [wlousd pling pue usisap 0} WYySL eyl paxmboe
sey Atedutog at) VO pue Vd 94} Ysnony] ‘eAoge paqiiosep sy «

gda.y aimnpnuysp.uy ay) dane jouyudo apinoud sqybny joafotg 342 Oo”

"BOTY [[OF 01 ISLA ayy [oryuoa 0} savadde Auedurap ayy ‘siseq sIUQ +

“pul ayy jo diysiatmo paday oud

YIM poywloosse aq Pio FEIN spaRMar PUL SYSt ‘SyYBIA oy] OF UALR aq

0} eodde Auedwo5 ay} 0} papraord squats ayy ‘wary [ag 0} 1YSRI aqI
UIYIM pur] oy3 0} a[]T] Tea] ues you op syysry ooforg syd ISM +

‘Auedurag aq] of SJUSTA atqussod Jsopim

ayy aptaord 0} awodde sayred piryy 0} aH ployeay [jas pue dopasap
‘aSisep 0} UBL oYg BUTpNpUT “Ware si] JaA0 SyysL jo adueTIyL +

gDady Hag 0} WYHIY yz tano Joajuos apraowd spyOnT alot BYI OCT

 

(4f0 Z)

(fiaqug niqaq Guyunosan ay2) s1yhiy yaloig ay} 4of yuauiypad} Huyunovp

 

Alessio ] sao[pueddy | sua

(Ajuga
1199Q aut) swyBly joefO4 Gu) 20) uaLUeo) Suyunaaay Evy

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 17 of 29

a
Stoz jenBny te felMepyuo pue ayeniid ANOS

oMd

OT? aulbewo

 

Wily [oo OF GS Oly OF WZLS WA JO STS

JoOLOTY YI Jo ST[wA Alay OTTO OT USISSE OF OPEPMOAdAE

TESA PPO FE SIS STG] UO ‘vary y[ag 01 TYBPY ot

Ur sary1ed pry} 0} sasea| PUL S}saTAPUE Ploysaay Jo pesodsip jeeutaoatd

ay} SUIpRpUy saoinos Jo Ajalwa e YSNEIY] syjeuaq swouTIs
soyeaeuad Aurdunos ay} yey} soumnsse Jeded sry} ‘pajou Ajsnotaaad sy «

‘aded SUMOljO] OY] JO Parap{stioo SI vaTY sINONYSeyU] Sit}
JO} JUIUTHI.] SuTUNOIE parmba, ay], ‘VIMVILI WoOppUsooaa
JOSSE UE Jeo JOU SVOp Bary sAnjonaseayU] ay, -

pur {aoys aouepeq
s AuBduiog 34} UE @N[BA AY S71 ye papsiosad aq [eYys pue
JOSSE UE Jo UORLULOp ot] SHOU Bory [9S OLIGEN FEL -

Jeu] steodde 1 ‘sucndumssy yueuredeuew Aey aaoqe oyi suyoKy +

josse Ue JO
WOPMBIp 9} WU Susy 1oafo.r7 YF ToIIYM — SsUOTSH]OIED

ELiolpo sAoge dy] sjyolk UayeLopun COenEA
@ TVIOUM Jap suosd siOpo19y) [EUs JUSS s EBAY

‘asm yey OF Jud Josse HUY Ul JUaWTSaAUT We DOI oaynbar
pinom syuedioried jaye! Jey} Winger JuouLseauy Ue soupoId
0] (9Sn Jer] OF Jasse oxy FuUTVAIAUOD Jo s]s09 oT] JUNO OFUL
Sunyvy) sMoy ys¥"s 10 awosuy ayenbape sojezoued arqisspuriod
Al[ezo] pue ojqissod AjpearsAyd st yeuy Josse aug Jo asn

B ASTJOYM TUNOIIB OJUT Saye] SEGISeay ATPRIOUBU SPIE] asa y

‘(Aqradoid v 07 opquaydde suopeyndoes

Supmoz ayy da) jesse ay] Buford USTM JOTOooF OFUT 83[8} Plo

sjuedpoy.ied jax. Teun Jey] Jasse Sy] JO ash oy} UO SUOTLNsAL
yeday Atte yunosoR OpUT Saye} ayqssrutted ATpeSoy sy yey} ashy (q)

*(Ayradord 8 Jo azis 10 WOTBOOT

al} 39) Josse ay] Fuld Wet JUROIF OFUT BY} Pom

syurdyoyied jaxteu Jey] Jesse ay] JO soystIejowreyp peotsAyd
aly] yUNoIIe OFUT sayR} aTqQIssOd AjpeaisAyE S| Te ast y (8)

‘SMOTO] Se ‘oTqisvay ATeoULUY pur apqisstursed ATesot ‘ayqrssod
Ayeorsdyd st yey] Jossv ol]] JO osn.aypy JUNO OFT Saye} Josse
[ePUeUL-WoU zB Jo Bsn Jsaq pus jseyaiy ayl,, SoyLUp gat SHAT

{250 Jaq PUL JSoYSM] S]] UT Jasse oY] osn

plnom yeu Juedronsed Joyaeur sayjowe 0} 1 Auras Aq 40 ast yseq
pue 1s94STY si] Uy esse ay} Burst Aq s}yousq sfwroUCs syeraUEd
0} Aide s,yuedrorjard yoxseu BUNGIE OFU] Saye] Jasse [eOULUYT
-UOL @ JO JUDIAINS BAT ATITBA ITB} B,, Uy] Sayeys Az-ET SAT

(panuyuoa)
syybng qoafoug ayz fo anyon Wnf ay) of UOYNIa UL SUOHDALapIsuod SMT

 

(fiuquy piqaq Guyunoson ay}) s1y bry yaloag ay} 4of yuauMaa] Huryunosy

Agsso[p | seoipueddiy | sjuayiog

(4 fo €)

(Aus

198c1 84) slUBlY Pafory aly 10) UsUTEEs BuyUNOdoY ¢'p

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 18 of 29

ib
slog ysnBny Le

7SeUST SiguAodo Us SI WaTy Sap NASR] ol Uys weasnS
PIHOM Ship ApsUypAOIOY "OSTS| SOUEUY e SE POISED SATIG
Wr INsss plnom pux|jo JO[d & IaAco oseo] ey CoMnosUn
TOHIUAC UTS Wy OI] [JOSH TAPS Py Ue Sey PUL] THAT

‘LE GY] UTM Souteprooy UL asea] JupeIado Ue Io aseay sOUEt
¥ Jato se JUSMIOTURLIE aseaq STq] AT]ssepo Oo] paau [IM AuBdutoD aq,

TSEBST

jo soueys{iis oy AR pud (q) Pue (2) sUOn PUGS IO Faour
dy] Stesdds Hoary GitsySeajuy op “Sse OAGTE ot 1D

"BaXY []95 01 TASHA Oud Jo aseaT /aTes ay} 10} speaoord.

pesodord ayy sage uso Aunduiog 91} Jovy Ary aq atO}aiay} POM
Bary SINDNASEIPUT ayy Jo ATTN 10130 40 Jndyno ey], vary [[eg OF
JYBNy oy} Surpunoszmms sinjonsjseayuy omy Furpraoid pue Sujaosdurt
Aq vary 2g 07 TSN 94) Jo onzea ayy yoddns 0] st Auedutoy

ayy OF Tupcq [LA BOTY OATONIYSeTPU] yy Jo pyouaq jedrouyd ayy,

‘yasse ayy Jo ATO Joyo co jndino ayy Jo yMOWe JUKOYTUsSUE

Ue WEY] BAOUL [01] U0 JO TYB1GO TIM pur Baly AMORA SE yuy

aly} JO ash otf} 9a.Ep OF ATIGe oY] BAKy yeu] oBYsUCUTEp TED

¥ JT Auedunog oy Aq Jour aq prom (1) pue (1) suopypuco suvedde yy

 

*yndyno ary jo Araayap Jo eur

ay} jo se Indo jo Wun Jad voptd Joyseu Pua.sind oy} 0} penba

Jou inde jo fun Aad paxy Alpenjoerju09 sayyeu st ndjno

at Joy Aed [IM saseyoind oy] yey acrid oyj pue ueueduene

ayy Jo W197 ot) SurmMp josse ayy Aq paywseuad 10 poonpord

aq [LM yeu AYN Jaye Jo yndyno ayy Jo JuUNOWE JUBOYTUSTSUE

Ue Wet] a1OUT oye} []IM deseyoind ayy ueyy Jayjo sayved a10Ul
JO DUO [LU] S1OWS! ST YI JLT] SPVO[PUT seouBjsuINoI Pue spe, “tt

Md
jeepyuOS pue ayealzd AHOLG OTT auGewg

"jassE OU}
jo AYN rayjo 3d jndyno at Jo puroUTE JUBSYTURISUt We Wey],
aTOUl SupOIWOD Io FUIUTEICGO BTLYM Josse supApapuN 343 O}

+ ssagoe peorsyd jorjuos 0} WySt 10 AyTqe ay sey doseyInd aq, = “Ht
‘Jassv ory] Jo AYN Jayyo 0 yndyno uy jo yuNOME
JUBIYPLUTSUT Ue WEY] sou SuIporyuoS Jo dupUTEIqO ATM.

‘ SATIUISISP Hf JOUULLL B Uf Jasse ary] ayezado OF sIaT]IO PaTIp
40 Josse ay oywrado 07 YH IO ANGE sYy sey Joseypand ayy, —*}
1Joul og O1 (q)} MaNTpuos

JO} JOUL Aq O} spaay suoTTPUS. FurmoTjoy ay} Jo AU JY sayEys

pur (q) wONIpUC Oo] UONPIAL UL aoUEpINT [euCLTppe sepjaord POTIA +
“pury ay} Zuteq “jesse agyoads

*  9tf} 0] sajepal juamaduBary ayy Uastd Jour oq GO] suvaddy (#) UORIpUC) +
"jesse dU} Asn O} pydit @ SADATLOD JUaWIOTUGITE at (q)

pun {syosse Jo josst ofjfoa ds

8 JO 9sn ayy uO JUApUodap st yuOWTUBIE ay] Jo THeMIY[NE —(#)
1aSBg] B UFLIUOD O} BOTY AINJONASEU] yy 10} Jussetd oq

O} pao! sUOPIpPUCD SuLMOTO} aly ‘9 waed F OTMAT YIM oouBpIOIe UT

‘OHRD] BJO UOLULOp oY} }Wewl BOLY BIMOM.SBYUY Ot] OF UOLEPOd UL
sqysny yoforg oy] TaqSyM SUyUNIO}ap O} BOLEpIN SYA] JeAI[SI OF
SL, asBa'] 8 SULB]UOS JUBWIABUBITY UB JeyyyM AUPE, POTHAI

o ite
gpoyvo7] oq

SyYSLI Yotis pynoys Moy ‘ass" UE JO WONTUYyep sy} Jou! Jou Op
BoLy DATNIMLISE.IUY 91] O} WOTEpOA UT syysNY Joolorg AP FIC

 

(4 fo)

(fiuquy ngaq Guyunossn ay2) snybry poalotg ay] dof yuauiwady Buryunoessy

 

Aissag(g | seapusddy | suajueg

(Aug
yaaq ou) siy6jy afoig ay} JO) juelyeer} BuUNEsoY Ey

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 19 of 29

gL ; amd
gto snbny +e [eRwepyuos pus oyeaud Ajog OT] au Bewo

 

SL
Sou peq §,Au 00 Sty Go joydny si pUnoso8 Sap odsar
Pur ou Kup ony UO STUSHTNNOD UTM SUOTe “BSTY [fos OF TGR
TLIO WoeRAOLaywo FOSsU OUT AED [eLUSIOT SY AO; ULIOTO
Koy ayy SOSPINMILNG SIvd SULMOTOF ay] UO STGUTIyY, +

“AST SININE POULULJEpPUN, UP LOZ Psy ApUuasIaN st PUe]
way paydde oq Apceurpio pynom Suypunosse Ayadord quaurysaaut
oF SY] -epun pus yey] ajou aM ‘aaoqe (11) JuJod oF AYR >

"pasn aq [IM BoTy [9S OL YSN] Sy} MOY 0} se WoNeULAyUoS [BUY
pue oaQtayep ou ApuaLmio st orat]] “YoNs se Pus VOLEsTeUR

0} afqns st weld zajseur jooforg 34} Fey Puels Topun aM I
“PULL sy Jo dyysssuMmo yedoy ot} YIM payeposse aq pram
yeyY SpIeMal puv sysu ‘syySr1 sy} 0} UPpY aq 0} Ieadde AueduraD
oy} 0} papracid syysii ay “wary 19g OF TYSHY Oty UTM

pULT ay} OL A731) [eda] Wes Jou op siysry peforgay ISM Tt

JEU} LOU AAA +

wary [Os 01 13 y ‘pAIY QINJONIISeIPT] VY] 0} sayepaT yey} aay Jonsn
lf} JO s|UaUIZas osepIp 10] ayentdosdde oq Ava uoyEs}roseyw9 jentuy oy) Jo wor}iod v Oo} oyepar Apaarjoayjo [Teys yusuLAed ose SIT,
yosse Juorayip ‘A(SuIpIosoy ‘vary 7[og 0} SHI oy Jo suoytod ‘gguadxa JUsUIa}eIs OUIOOTT Ue se JULIAN osRaT TENUUE Ue asjUsOoar
JUBAgTDA JO WOUSTUL pul snjels JuazInd at] syuaserdar Ajayeridordda Teys Auvdurog ayy At gy1 jo saydyoursd asval Supesedo wspuy)
SOUL WOTFESIIOZo7eO Jesse YOR[M Lopysuoo prnorys juoMATeUR PE « gpatra.n aq

Leary [2S 0) RINT ay] oO} WoLEyS.1 Uy Joays saUB[eG SJYSLA Yons PTs MOY Yasse We Jo UOTTUep 944 J99UT Jou Op
s,sueduiog ay wt postudosas 3q pmoys josse Jo adAy uy (© VoTY AINILUSUIPUT OY} 07 WOPE]aa Ur sTYDA }oforg ay FL

 

(4 fo 9)

(fugu nigeq Buryunossn ayq) spy6ry pPaloag ay} of uauiypa.sy Buyunosdy
_|

Aresso|g | saotpuaddy | sjuejueg (Anug
11490 84) SyYBIY 9efolg OU; 40} jUaLUBEH BuUNGIaY e’y

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 20 of 29

él
glozisniny po

“mba

Ur ATarip popaooss Suyeq sedutya anyea

ALE YIM Siseq Tuned B UO OTNBA BY 8] Je
PAN[UASI Sf JOssE IY], - [APOUL WOPeNlEAIy
20 {jesse ayy Jo ayy] [tyssn

ayy tao (ones [enprsaz payoadxa Aue 8897)
809 [BYU 911] Jo ToLepoaidap — JOpoUE sO
I9T SVI Jopun pemolye

axe BuyyuNosee Jo spoyjou! omy SUTMOTLO] ay,

Jejuepyucs pue spend AQOUS

‘sasodand

woPUdoIal TELL OF
antpes Alay aq OF paweap
S] Yor 4809 Je Jasse Vt]

‘(KaeduIo|g ayy jo soyyo-peazy
‘Auedurog ayy Aq patemens [ojo] ‘3"7)
sasodatid sA}yer]SIURUpE JOY 10 ‘saajA1es
Jo spoo jo vorjonpoad ot 10} Aueduiay
ayy Aq pastl aq 0] papuazul Ss] Bary [sg

amd
O77 aulbewo

&y79¢d0.1d
pordnas0-19UMKe ~

QI SY dapun puvy

 

* OST DANI] PAULUIayapun —
oF SyT depun Ajadorg yueuyseauy, $2 aug

saTdadayes

aayyo — TJupUNOIOR
Apradoid
PUIUTSPAUL

ob Syl 1opun puet

 

‘T dJOU JOpun Moped S}ueULEAG gas ~ FOUL
AI BLIOYLIO UIeptad aay paagyyar ag AWtu
Joss Jo A1odayuo ASYyJOUE OF VOREORTESE PAY
‘soqjand pur 0} sjesodsip proysay Aue
Jo joeduit on] yuasa1dad prom yosse att}
JO ATTRA Ape} BUT JB} pajosdxoe oq pynom 1]
‘{aLLayLYs SUIOTUE SY] UL Pastusover Fureq
ONyeA TB] Ul sasueyo WIM ‘ayep Supodar
Yous 12 pan[BAal SI Jesse aYT,— BNpeA APR ~
{yasse aU} Jo aq] [Byasn eq} 1940
(anes Tenprsar payoedxe Aue saz} js09
TBH oy Jo UopRpaidep —yopowrysaD ~-
‘0+ SVI Jopun pamoye
ote SUUNOIE Jo SPOTPOU OM} SULMOT[OJ 9T.L,

asn aanqny
poupwdeyepun

~ Sununoessye
spradoad
quduTys9auE

oF SyI aapun puvy

 

qusaunea.1) PUM." 947}09080.1,7

jouoryudeosr auo eq «+ 07 1YSry 94] Jo Uorjod qUBASTAT aq] BIG,
‘sosodand.
TOWMUPOISE [BTU 10}
anyea Hey aq 0} pouoap ‘uopepaidde jeydes tog -
S] YOTYM (1800 Te JOsse aq} Jo {sjpyuad wea Oy, -
yo UoHUFo0ar auo Aeq« SPAY S] Joss! Sy] a1ST A
*‘sasodind
UOTEsoIaI POUL TOF 'RaIY [18S
SUpUA Hey aq 0} peumeap 0} Sry ayy Aywoytoods pure yooford oy) 03
sp qaqa soo ye yosse ett uOTVETed UE wed LaysEIT [eUY pue sATHUyap
jo uoIUsOveL oO AB B SARI] JOU svop AucdWOD oy} ate
yaowye9.14

Supanoser auoe seq

goqeridoadde oq 7431 sty] Way

sa089]H9 assy

 

(fuquy nqaq Guryunossn ay}) s7y bry poaloug ay} LofTUuaUtpad] GuyUNoIy

Aressolg | seajpueddy [ slusjuog

(4f0 9)

(Aqua

Nd8C1 OU) SpYBly 19efOle SU) 105 jUSWPea) SuUNOIOY ¢'r

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 21 of 29

0z oMd
g oz ysniny pe peuepyuos pue eyeaid ADONIS OTT eubeug

 

‘Ayadoard yuounsaaul 0} SeLoydAU Og] LeysTeT voy ‘Ae aayjour oF aseay gupesedo Ue Jo JusuTe.UAMIMIOD "pp

2o [fjaadoad yueurjseauy 07 Aedord patdnoeo-1aumo wWosy J9JsUeI] e oy “Hopednsao-TanMe jo puso
JO fsariojweaul 0} Asadoad JUIUNSSAU] WON] JaySstled] U top ‘Opes 0] MATA B TMA yuauidojaaap Jo justesusUINIOD « *q
xo ‘djrodard pardnaoo-reumo 0} Aradord quaul saaul Wrogy JysuBAy ¥ Loy ‘HOFEdNODO-TatLMO JO PUSUTBOUSUIIGD *B

Aq
psquapLie ‘asn up oSUETp & st BIOTA GaYM ATUO opeL oq jeYys AAsdoid TUsUNsaAuy “WOT JO ‘O] SIAySHR FEU} SATATELS souBpIn’d siyy, ‘Pparapisuos eq Oo} paar [IM ZS
uied oF Sy] Ul pepyAoid sounpin’ olf Jess" Jo ssupo TayoUR Oo} (9sN pausUIO}IpUN) OF SYT Jopun puel UOJ Josse Oy Ayissepoar Apuonbasqns 0} t9pre Uy = F ION

 

*a]2s Jo 1800
= se payrol} pus pasrusgooarap aq Aparpaye
P[nom joss? AIOWIAUT payejoossy ay] ‘sasodind
‘pios o.18 s1S91070] Ployaayy JUBATTAT OSM Wop dooa2 PRIPUL 1Oy
‘se SVT Wa onjeA Tpey aq 0} Pauleap *(syaauidopsaap 0] 494)).11Y JO Si-Fe Taqyaym)
BOUEPIOIOL UL SNWA B_GRSTTBAL Jat PUL {SOT SE YOM “809 JB Jags? aly] Pps aq 0} papuaqur st very [Jeg 0} SRT 2% SVI
70 JIMOT VY] Je pamnsBaw oq [[BYys FeELOyUAAUT + jouonigoos1 suo Arq OY] U1 ISe1a7UI PpOYyaady JTEASTSI ag} WIM dopun 420}UeAUT,

 

JUOWITeIAL
quourjvaa SupUnosse aapoedsorg Suyyunosov suo Aug = geqerdo.adde oq yydyut spqy wo sxodayea assy

 

(4 fo 4)
(fiuquyg ngaq Guxyunossn ay) sqy6ry yafotg ay) sof puauypas Guyyunosdy

Alassojg | saojpueddy | syuejuop (Aquy
09G uy) SUByY yoofold aly 40} Juoujea] Supunosay ey

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 22 of 29

oMd

i JB UepPyuHOS pus ayeaud ALORS 77 auGewo

Spaz isniny pe

Bz vopeutoyyy Arepuourofddns ssaoord gy adoog = d dy
CE scsanusanesesanessneeeveeennnne fo buRROHET Arena} Gans :ssapo1d saa1pua

 

Avessois | seojpuaddy | gjugjwog

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 23 of 29

ae |
SLoz jsntbny Ls jequapyuos pue areal Aouis OT] supbawo

 

 

-a1uo Jo AjTIp Ou WI8Yy OMO OM Jed] TeaTo TI aTeUr aM ING SIOYpNe MOA o} aO[APe SHB

jo Adoo ¥ puas Abu ay ‘SOpApe Jjoy Uo Aer pure sioyprie ANOS YIM oyu OY] SsNosyp O} Puy ‘sa0Ue]StUNoT3 TM

Tos 03 sayddy sotape eq] Mod dapfsiad 0} NOA aslApe a10]a.19 aM PUL “adAPE INO Jo woTEaydde ayy yaayye 1843
gio} 2ayzo aq AeUr B19ULT, 'SLOY PH M04 YA sUOysSNOAIp PfOY O] paad AnuL am ‘SOLE JO POD 24} fq parmbar sy TOPPRY NOL LM SUOPSHNISICE

“WOTFULIO}UT Yons UEdn ‘uoTHOTIIA4 NOU ‘Afar AUT

am Jey poaide savy nox “sn oy payddns woypemitopuy aq} Jo ssoudjeduloo of] pau Aowmoow aT] 10} apqisuadsas are

TOA pur nod Aq paptacad WopPUMOJUL To paseq s| avjape pul sisdTeur NE ‘uodn paypal aq 7OU pfnoys pur yos.1i09

aq jou Anu Joded sry] uy suojsnyonoo Jo ao]Ape Ate Tat] “Fupussepun Mo tyiM paowy JOU WoRoesUe posodoid
at} Jo spleyap [ENIow ay pNoyg ‘woyusaBT pasodord ayy Jo Sulpueysiepun ano | WOLoog Uy POs|ABUNUINS BART BM), WOUYEULIGJUL JO UO{sPAOTT

‘9SLMIOUIO IO Ta}4a7 SIU UL
poureyuoa aojape Suyjuncsot ary tim amdsep Jo ypnsas B si Jaya Poas[ysy JOU Sf ayedrorjue Hos JeUR pusuT Bo}
yeSaj to AroqunBar ‘ey o1y] FEY] JOA au UT ATIGET] Jo Aipqusucdsar ou ydaooe om ‘s[seq STUB UO “Upatay HO

jos juoMATERITY ap Jo SuONROYTAuT peSaz ao Aroqepnfay [xv] 47 Jaded sty] wy Japrsmod of sn poyse jou savy Noy edoag

“‘BULLINGOO UOTEGIS B
Yyons Jo Jada oy} WT aO,Ape Ino Zupepdn roy ANN GIswOdsar ou 1das0w OM PUL ‘BoTApE 9Y} JO OLD a] Jaye SUTtInIa0
SQOUBSUINUD JO syTaAa YATOY] ITAPE INO 0} Aressaaau auooag JYSsIUT Jeqy asuEyo Sue roy AypIqistodsaa
ou Wdovoe om ‘ASuIprooay ‘arnquu ur saloodsoatar aq p[tioe puy ‘ssoT]yUMWIES UOHeJaIdsa}U{ pus sIa}es PABpUPys
STUPUNOIY SHOTLEA ay] Aq WOLs]AaL PUB MaTAST TENTTLUOS JO yafqns oy) pure SuroZuo st spawpukys Zuljunosae

jo yuaurdopaaap ayy, ‘Jiodaz sqy Jo ayep at} ye se ao10] UT Gya] UO pased ere xaded stg} UE syuaTAUIOD IY], souupind oj sadueyo

‘sprogad BUTJUNODOe UMO ALS] UIITM asaqy jo Suypsoved Juonbesqns due puw parnbar sojaque Supunooow
renyor ay} Sururwseyep Jof ojqrsuodsar 9.1¥ s1owaNp ary, UoLHUAOFUT [EULUY sap eASHTL Io TBortors}y WO

 

pasuq sf siséyeue Suppunosoe sarjerisnyyt yous Ary ‘spsATeuy AUAUTONIR sapeNaNyy sapapoUr Inq sous Supe : soLTue
jo vopeinded apnjour jou sa0p yom ING “Aue sasodind sayeTsnyy IO} are Mayol] pas sia eu ayy, Supunosse aoy Ayyqrsucdsay
sso00.1g ahoog

 

uoypuLiofin fiupzuauia}ddns :ssavoad pun adoos
—!

AIeSS0]F) | sogipueddy | S}USIUOD UOHBLUILOLY ArBjueWelddns issao0d gy adang |

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 24 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fh
‘102 andy +E jenuepyuoo pue eyeaud AROlyS OTT ouBei9
quawkeg paseq-alnyg te prupueig Fuprodey jeoUBULy UCN EU TEIT] @ Sadl
JUIUIBANSvALY ONBA Ie SE prwpuvyg Suypoday [eourulLy [EMONBULO] TT ft Sal
sprepueyg Sutoday pepuvuly [BUOeUIAUy Saal
Ayadoig JUoUsaauyl :OF parpueyg JupUNoooy [euoHsUIe UL or SYI
SOLIOJUSAUT 7% PABpUEyY FUyUNOsoy [BUGTeULIIUT zSVI
yuswidjnby pue yuyyd ‘Ayledorg ot prepueig SuyUNODOY PaO eUIayEY 9t SVI
URED JO J9[N2 BUY ‘preg ulq sooguy ueyng Asafeyy SIT Aqsa (eval SE
Avedurop oq} 01 syySnz joalorg oy} Jo VoRNALA UO OY} OF dager sue yqep Zuyunoosr ayy, Anuuy qed
Auvdwop ary pure jUAUIIaACg aT] useMjoq peudis yrauselsy yuawdopsaad aL Va
Ateduroy arp o} siqirg yoelozg sy Jo UOPNGHATO ay} 07 Tuy yper Aqua Wpo19 Surpunosae ayy, ATU pay
new jo ayy Aunduico ayy, awy dundurog
Yq AuedioD SIOJRIUOD payeplosucy Puy YT] UvIUQ ‘oD stoJoRIUOD peyEpyostoyy 909
T Woyjoag ut paqiosep s# ‘Auvdurog oy} 03 S}ysNY Waforg ay} aNG|UOD 04 UsUIOsUBIIE BUT, quowasuer1y
wonsuyed Wa I,

 

(z fo 1) fiupssorp
_

 

Aesso|s | seqpueddy | sjueuog

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 25 of 29

 

 

 

 

 

 

MA
107 rendy bE jequepyuoo pug eyeaud AyouES 1 auBoun
yuauLUAeA0D 9q] 0] ajquéed 994 JORIS atLy, aay PNAS
AuvduroD ay} pus FUsUTdzIA0y al] Ussmjaq pausis jaulsersy joNANSy] OTT, wo
saded syyy Ul 0} pasrayal xapduida WIspINO] Puy pAUEpysear pajerdaquy ouL yooford Sif,
paforg aq jo yoatqns pure jo jord srayaud aienbs Worf F atyy, pury ayy,
ULC JO oTeUL]MG 914] JO [UOWUIAOL) TLL, JUOUTUAAODD) BY,

 

*e TOLag Ul paqLiosap
se ‘S10]S9AUL Mau pur DYNO WIM Aneduiog oy Aq oy] paaaqua ‘troz [lady O¢ pajep JUSUIDAIZE SIappOYszvys OT,

JIU SIsploys1eys

 

 

 

 

 

 

 

 

 

Teoursvard 2 wo pros teyyre way] pur Ayadoad [viowsuiod pur rmnuopien se ve ouraagp aq We mn aot aoR0 siuant vary IS OL WARE
SHEY nog peo vou
ouTaaITy JOUMNs| Vy] PUT juoWeesy yraudopsac oy} ysnony Anedui9g 34} 4 payaead s}ysLi snopeA aq, sya yeforg
WRUIC JO DFRURTNG YL, WERE)
OTT aurzewg Augdurog ay x0 eupsanig
‘IUy INST Jo Aauinop pus ‘OUy sUIBLUH OVO
Bary [fag OF 1UShY Oty wETA AaTJo voue ayy TaA0 s]YysNT Bary aanpoayseyul
Womamery enjdeoueg GYAL FUL Ao Sua
TOnRUyed ULI],

 

(z fo Z) fiapsso1p
_

 

Alessorg | saojpueddy | sxia}u09

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 26 of 29

 

 

 

 

“sua QeU! 21R eda UE sayeW aALO[OCI

 

“Sarpy eatyeg Tae ay JEPISUCT Baes) gf

2 rari

BERS opp aan | WOT spp recon

SLESRece 296+: sce | SecSLerc ao6+ Se | Sur tebe Bee IL

Ug se-ayetayng ANY ZL) BpOD Ryser sz tog Org “AILS D iRUOAeEU os,
om 063 Caw) sips FoR

AJlosingy og soummssy ‘yprny freBeumyy Jones:

iplez pesey peEmUe one

spueGar pum

 

sprefiai sup mn sevanb seuing Aue oney] nod 2 Sn Oe WOD Of apeyser JOU op Ajpury
pesodord quangean Guqunes.e ay yp cn sweo
Oy SUI Jo TUNOUIE ajqerepisuds & weds GARY JaLI8O SIUayeIKe ANG SE [oak SB WES} PEE IND TeSys SOURIeg SIT] auifew uo syyfu jefory io Bumpiooar
qanbesues alt pue yo o] sazeus o1p jo ansai aq uo Nogeaqrep ano spe Ajsanaaye sity eae | Jaded som auf ut payeep 6] AioBeyes yore sop EUERUS oY]
-Ayedoxd weugseauy “¢
pue quewdinbs pus que ‘Ausdug
Y{ssouGasd un pom) Aaa] “L

Te] 'sauofares yasewp ¢ OWN Pepsooes oq Oo} SIGE Sun UseMysg 1ads eUISIUL Le Op Of SARY [Ba wWeureBeuew acy "YOYS
uy -Arofiages pease remoed JeUR 0; paye|sosse 7ySu Jo aurmeU alg ucdn spuadep sapohayes yesse yuauayp Jepun s7y6u Jo shen op 10 Gutpuoted ey eAeMoYy

“YOu 0} eude> aueys fo ons yurefe
yasse ue se s]ySu jooferd oty prover oy ye nod pein st oysdn ayy “NYBRYy pelo, Jo WeuyEAN ay wo MIA INS Bupeyep seced rom ano payee puy aseaig

URS Fag

Ret fer
“ spopmeyusey FeULy =o

 

 

 

 

 

Wed POT SHOOT TI ud abessow Siu PepIEWUoy neat)

feosrun] - fa} PIABG sey “uum Gessnyy - Wo) Fenn “sue 9D

Tole] OHO Y eed ye OY

au 3y

<UUOP STOP Oiplezow> wos] - WO) UBSeH peumueyo Iple7y #
Wd SPT STOe SET Uo

  
 

Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 27 of 29

 

(paainboe sqyz}y yoaforg Jsujede WOU OF W922 TC OF Jo SOreYS OGL'E9S 30 aNss| SUjEq}

tunjwuedd aseys
yendes aaeys

SZ9CE6'SLZ 13
GLE'99 rs]

{Aqua paqejad 909) IY 0} seveYs ay} Jo Fujnssy ayy 10) JuUNOIY

zauo App ze se syodse snoen 343 OF Supe(al Aus SujUNGoIE otf) Pepnjou] BABY aM Malag

“SyU8f JOB{O2q 9Y} JOY BBUEYIXS Ul (YY O}} Panss] SlUaWUNAySU] Ayinhe

ay) Jo ONfen 1B} yy Je PasNseow 3] das ai) Ajqeljas paujWuslap aq JoUUeD SPOOR BY) JO BNIRA 4B BEYI BBY ~
“UOT Le OW Ve Panjen UAT aaey Woda a4] 0] Buypsogqe YsjYM

“paAlIIa SAQ|ALOS 40 SPOOF aly JO SNIBA yey BY UO Pased 5/ papias-Aynbo s] Yom des JO WswWsunseow ay! —

@ SOSS0
jopuouf-uoU Jayje pub stassn ajqibunjuy quauudinba pun juojd “qledoud ‘sapqouinsued “seO]UBAL] SapPAIIV} SpaeD ¢

“SUONOSUDI jialudod pasng-asoys pajas-Aynba {p)
:Gujpnjauy ‘paajacas saqjasas 40 Spood aj} fo jo Jo aus Ayosyfjoads Afquapy wad
Aljua ay] qou Jo Jayjaym ‘suojposund) Tuauudpd pasoq-aspys yO 4of BuQuUnOIIO Uy SU] S142 Ajddo poys Aylua uy Z,,
isapnjau? Z SUdL {Oo adoas ayL

“JY 02 SAJBYs yO BOUENSS| BY} 10} BUELOXA Ul Parjezad UaAq snRy (spood} syyspy
y9a(G1g 34) Jeu sIseq ayy UO {,,2 SHL,) stueWAed paseq-aseus Z sual yo adoos ayy Ly {,ddS,,) ewAed paseq-aleys & aq
o} sseadde uoysesuey siyy ‘s1y3ty Wafotg pue jWoWaaBy watidojaAag ay) 104 SuQUNOIIE quanbesqns jo waqoadsat|

   

 

   
 
  

{pasnboe 514874 yoeoud Jsujege yoy OF
Yes TO OY JO SouBYs OSZ'E99 20 ans] Bujaq)

Fe9ee6'o2 19 tunjuaud aes
Gf6'99 19 eydeg eueys

ISMO][O} SB Papsosad aq 03 OSeDITU
AY UOYIMU £27 OY 18 paunseeus Aiqeljas
aq ued S}Yusiy efor ay) JO ener He} ayL

‘yoedull

UBWWD]E}S BUTT OU UW *a‘[ ~ Aynba

Uf BSeaATUE TUIPUOdsSE.UOD Joa!|p 2B as|UROOBL
PUR AN|BA NEL Ie SHAY Joos aly] BuNnseaU

yfeus Aurduaaa ays z Sud] UIP souepiooqe Uj

 

Aupdwo3,, Ut ye
0} saunys fo asupnss}

 

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 28 of 29

 

 

(Bujsna;
/ asn umo Jof payfauap] syassp pun ajns sof dojanap sjassp ayy uaamiaq yds 3809 poyyjuy ayy Wo pasng)

XXXK Jd (df) AsoquaAyy
t[Aljua parejas 4jqap} ajeses io) dojanap Ayadoud ayy 40) FUpjunoose By

,MOLpUoD pun uayDIG] wasaId ay} 0] SayOpUaAUs aif BuyBupsq
Uy] pawungu] 5}509 Jay) PUD UOIssaAUOD fo s}07 ‘aspysand fo $3509 fo astiduiod jOYs SaLOIUBAUY {0 4509 aut OF
saproquanu] fo 3507,,

(Ao fajns yans tof uoyonposd fo ssaaoud aig) uy fq)
fssauisng fo asanoo dupujpse ay? uf ajos tof pray (0)
{8JaSTO 940 $BpAOPUIAUT 9,,

Jfa5)| U| Jasse B]euedas e se OU pue ayes JO} podosanap Tujeq s| YM Avadaid padojanap
BUI JO 3809 199A B S| I FEY? S|Seq GUA UO St S{U) “o/s JO5 padojanap aq OF pul O} B}efO! 0} PapUsiU] 5] 4} BOY (ssauZoug
-UPosy) MoyteAuy se pales) 9q pinoys eauy [fas ayy Oo} pauc;odde pasnbse S}UBLL JO 1809 BYR FEY} S] MalA INO

*AloqUaAU! PadojaAap SP42MO} 4503 B SE JO4 payunaoae aq
pinom ysoo payng [ye euljue au} pue jesse uy yNsad JOU Pynom Tey} (5j-se) PUR] Padofaaapun oy Aidde syysps ay BUM,

‘Auedio} By} Ly] SIsaA JUAWdO|BARp Aq PAyBAIO aNjeAa ayy “TUBWUIBAOT Ul PaysaA Aly sUJeLUaI ING Aunduto) aly} 30 yasse
Ue Janel §[ OLBUaOS StY3 Ul PUR] ayy asus STUY Ul “AuecuOD ay} 0} a)qeyngiyye sf (way pado|aaap) 338459 Jess payajduuos
BL} SUA IeLUILIaAOd 0] pred aq |EM aopid aes ay] yo LORZod puey ay} Jey) sysaddns PusWAIOp aly Jo Suypeal ing

*saped pajuy O} pjos
pue padojaasp aq 0} syasse a7e]se [Bet OF ajgeyNquHe Apap sf yualuAed paseq-aseys By} Jo ped se Auedwio3 a1 Aq
painboe syygj2 jo aypung @ yo Wed se ‘paseysind sem Yop JYaLt ayy FeY7 S[seq BY} UO ayeyidoldde aq 0} si} BAa]/8q 3,

“pupy padoyanap Ajuo |[3s ©} YZ] & OF SEEPS! SIL} pap|Aoad Mojsq Yoeoudde oy) Wy] payeiap
quewdiiby pye quezy Aadoig pue Apadoig 1aWisaAuy 40) paydope aue oO} Jey [s Yoeosdde ue pualuUddas ar,

 

 

   
 

‘MOPUBALY SE PIZ|NFOIS aq OF B4e ABY}
‘isyuauido|eaap 0} JayLiny JO SI-se Jayiaym)

pjos 3q 0} papuayul s] Peay }eS5 0} AY
BU} Uy ISadSPL] PJOyss.y UeAALTI BY) BaUA

 

 

 
 

pur] ayy

jo (QUaWWIBADD aYt
04 JaAng ayy Aq pred
Sujaq aad pyoysay
ayy 94 a(qns}

vied padajsnep

Aue aii) ployaaay

2 SE oS OF YB YL

 

     
 

 

 

 
Case 1:19-cv-02695-AT Document 3-6 Filed 03/29/19 Page 29 of 29

 

_qlawadouow dg papuauy dauuow ay) uf Bujposado fo ayqodna
aq 0} 3 tof Aipssazau Uo}|puOs puD UOTTOIO] AYA 0} Jassn ay} HujGujsg OF apquIng).Ae Apaadp 81809 &up fq)
tsasyrduios Juaudinba pup yunjd ‘dpadosd fo way up fo jsoo ay OT,

}epotu anjon spf ayy Bujsn sof pagunojap aq yoys Ayadoid juauasaauy sp parfssape Ajsadosd jin"

‘pasjubotas jasso alt dof §g-£¢ sydosBosod ul Jno Jas japow anjoa ajof aut sasn aassey oy}

pun Aqadod juawysenuy uo fo uonuifap ayy jaa aspwsaiyo Pino Ayadosd ayy Ft Ajuo puo ff Aadord juatujsaauy
sb Jof paqunossb puo parfisspjo aq Anu aspay GuyjoJado uo sapun aassa] 0 Aq pay sf JOY? ysasaTUy Apyadaod y 9,

 

     

{Bujspa}

(/35n uno Jof paifjjuap! sjasso pun ajos sof dojanap syasse aif] vaamyagq yyds 3809 jou j1uj ayy UO pasng)
XXX 4G quawidinba pue juefd ‘Apadosd
XXX 40 Ayadoid yuauysoAu{

3(sa)4jUa paqZ|a4 yqap) asn UMO Jo sasodind Sujsee| soy dopaaap Ayodosd ayy 40} BuuNosoe oYL

‘juatudinbg pue jue Ayadoig Jo juatudojznap aut OF 3/qeIN 1.972 APOoU[p 5} UD |YM patinau; yso9 © S441 JEU S| JUPARTOI
SETeyM YueAg|aL JOU SE a]q[AUETUT St ASH FUE] SY) JEUy JOR] BYE “YONS Se payee. aq Buojataly UBD ple juawidynby

pue yuepd Aedosg yey Fulopanap yo 97809 ayy so aed se payed.) ag Aelu osn UMO JOY padojenap aq {1M yeyy Pury

aU} JO sLO;od 0} payejad sIysy yuauudofanap ayy yeu} Aqadord puauiisaad| 20] SAGGE Se SISeg IE}UU[S B UO AapN|UOS any

“pay iyosd 5] uondo 7509 aly pue aNjBA Jey Je paimseaul Bg JsHtU salLadold wWaUysEAUt WINS asa]
Supeiado ue aq 0} pauywitalep s] asea] ay] azay/y ‘soLeUBdS YjO JO} UO[s|AGId sayeUy Ayesypoads Ajiadozg ua1U]SeAUt
Ob Sy] Se ase; Supeiode 20 SoUeUy & aq 0} PAUPLUJazap st asea| aly LaYIOYM Jo sALoadsady S| BAGGE UOISN[SUOI SUL

*Ajradoud quawysaAul 2ujanbaw jo 403 ay} jo Wed se palepjsues aq
paznboe $148 yons yeuy (paqyiasap sasueysiundys eyy Uy ApayT] 7OU} uopepaidde jeydes uo (Juawaasdy jusudojanag
aly Japun 40 pap|Aodd se) jequas 104 padoyaaap aq o} $f Jey) Apadosd Of ayejau SqB|) SeByM FEU] MalA ay} JO Ble BM,

"syosse (afqiBuey} padojaxap ay} Woy Jesse ayesedas e se jou pua WaWdo|aAsp Yj JO SOI BY} JO pied se jyuauiAed
yeu) Japisucd of ajeLidoudde aq pjnam y] soue}suy Ue Yond Uy ‘Ayadoid ssa UMopuyl ay] Goyenep 0} JuaUaBUeUE
UB Ul JBUMOpURy eB Woy syUBy Juaudojanep aseyoand 0} Jedojaasp & 40g UOWLLUOIUN JOU $s] 4] OUaLAdXe INO UI}

 

   
 

asjoys Aajod Suyunosae

97 798/qns anjen Jpey 10 UOepPaidap

$33] 1809 [EOOySTY 32 aq AeW BAGGE

aly} JO Yee Japun siseq jaWalnsesyy
Quawidinby pue yueld

‘Apadodd) sn JO} Pyay $f esse By BBY AA
: "{Ayadoig

Jusw sary) Uoepaldde feydes Joy

40 s{2UGs Wea OF PfSY S| JaSSe SUI ABU

:

 

 

juaweady

quawidoppagd

JO pue Nyns/]

BUY 4G SUS} LU] PUT

ayy jo wed Aue easy
Bi

 

 

 

 
